In the matter of the application of William W. Bliven for license and admission to practice as an official examiner of title. With this case has been consolidated in this court cases bearing titles as follows: In re Walter L. Durack; In re Michael E. Finnigan; In re Albert F. Gescheidt, Jr.; In re Percy L. Housel; In re Jamés P. Collins. No opinions. In each of these cases the bonds must be made to conform to the requirements of the special rule, adopted I by this department March 14, 1909, relating ' thereto.